El Juez Presidente Sr. Quiñones,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal ;
*566Aceptando los fundamentos de hecho y de derecho del auto apelado.
Considerando, además, que no son de estimarse ningunas de las infracciones de forma alegadas por la representación del recurrente, Don Francisco Abreu, pues no habiendo pro-movido el Procurador, Don Antonio Suliveres, á nombre de Lecaroz y Ca., incidente alguno que debiera substanciarse á tenor de lo dispuesto en la Sección correspondiente de la Ley de Enjuiciamiento Civil, no han existido términos hábiles para que hubieran podido cometerse las infracciones comprendidas en los número 1, 3, 4, 5 y 6 del artículo 1691 de la citada Ley de Enjuiciamiento Civil en que se fundaba el recurso y que se reprodujeron después, en el acto de la segunda vista de este asunto,' por el Abogado defensor de la parte recurrente.
Considerando: que tampoco es de estimarse la falta de personalidad del Procurador Don Antonio Suliveras para llevar la representación de Lecaroz y Ca., que es otra de las faltas alegadas por el recurrente; pues si bien con arre-glo al artículo 9 de la Ley de Enjuiciamiento Civil la repre-sentación de los procuradores, cuando éstos existían, cesaba, entre otras causas, “por haberse terminado la personalidad con que litigaba su poderdante”, no puede sostenerse que se hubiera extinguido la personalidad de Lecaroz y Ca., cuando el citado Procurador se personó á su nombre en el concurso para solicitar que se les declarara excluidos del convenio celebrado entre el deudor y sus acreedores, pues aún cuando había expirado ya el término señalado para su duración y ser ésta una de las causas que producen la diso-lución de las sociedades mercantiles, su personalidad, no obstante, continuaba vigente para todos los efectos de la liquidación de la sociedad, uno de los cuales es precisamente el de realizar los créditos pendientes á favor de la Compa-ñía ; y si la personalidad de la sociedad continuaba vigente para este fin, lógico es deducir que continuara también vigente la personalidad del Procurador que con el mismo objeto llevaba su representación en el concurso.
Considerando: en cuanto al fondo de la cuestión, que tampoco se ha cometido error al declararse que Lecaroz y *568Ca. no estaban obligados á estar y pasar por el convenio celebrado ante el deudor Don Andrés A. Delgado y sns acreedores; pues habiéndose obtenido antes de la celebra-ción de la Junta un embargo preventivo sobre los bienes del deudor, anotado en el Registro de la Propiedad, y habién-dose abstenido de concurrir á la Junta, con lo cual es visto que se abstuvieron de tomar parte en las deliberaciones de la misma sobre el convenio, no estaban obligados á pasar por los acuerdos de la mayoría, en consonancia con lo dis-puesto por el artículo 1138 de la Ley de Enjuiciamiento Civil y el 1917, en relación con el 1923 del antiguo Código Civil, que es el aplicable al caso que se ventila en estos autos.
Considerando, por tanto, que no habiéndose quebrantado ninguna de las formas esenciales del juicio, ni incurrídose en ningún otro error substancial, procede la confirmación del auto apelado.
Fallamos: que debemos confirmar y confirmamos el auto apelado de 23 de Marzo de 1899, con las costas al apelante.
Jueces concurrentes: Sres. Sulzbacher y MacLeary.
Los Jueces Asociados Sres. Hernández y Figueras no for-maron Tribunal en la vista de este caso. -